Citation Nr: 1727471	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1943 to February 1946.  The Veteran died in June 1999, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Nashville, Tennessee certified the case to the Board on appeal.

The appellant testified at a Travel Board before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the Veteran was previously represented by agent Neil B. Riley.  In December 2016, he changed his representation to attorney Penelope E. Gronbeck. 


FINDINGS OF FACT

1.  The Veteran died in June 1999, and his death certificate lists the immediate cause of death as multiple myeloma.  The underlying cause was identified as history of prostate cancer.

2.  At the time of the Veteran's death, service connection was not established for any disability.

3.  The Veteran has not been shown to have been exposed to herbicide agents or ionizing radiation during service.

4.  Neither multiple myeloma nor prostate cancer is shown to have manifested during service or for many decades thereafter, and the disorders are not otherwise related to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101, 1103, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of death.  In particular, this notice must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the notice requirements were met by letters dated in June 2011 and December 2013.  Accordingly, the duty to notify has been satisfied as to the issue decided herein.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  A copy of the Veteran's death certificate was also obtained and associated with the claims file.  

In addition, a medical opinion related to the appellant's claim was obtained in December 2016.  The Board finds that this opinion was supported by a rationale, based on a review of the evidence in the claims folder, and consistent with the probative evidence of record.  As such, the Board finds this VA medical opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The appellant was also provided with an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the February 2016 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.
 
II. Law and Analysis

The Veteran died in June 1999, and his death certificate lists the immediate cause of death as multiple myeloma.  The underlying cause was identified as history of prostate cancer.  At the time of the Veteran's death, service connection was not established for any disabilities.

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2015).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Section 3.307(a)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The diseases presumed to be associated with herbicide exposure include:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 21 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.   Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043-44.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Service connection for the cause of death can be established if it shown that the veteran's disability which is the primary cause of death is proximately due to or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

In this case, the appellant contends that the Veteran's multiple myeloma was directly related to his in-service exposure to chlorinated solvents.  See April 2016 Statement from Representative.  This exposure reportedly occurred while the Veteran was stationed in a shipyard in Norfolk, Virginia and in the course of his duties on the USS Chase County, LST-532.  See February 2016 Travel Board Hearing Transcript (Tr.), page 2-3.  According to the appellant, the Veteran once recalled that his eyes were irritated from the chemicals used for cleaning and maintenance on the ship.  See Tr., page 10-11.  The appellant also testified that the Veteran experienced a lot of rashes.  See Tr., page 12-13.
 
A September 1945 service treatment record (STR) reflects that the Veteran was at the Camp Bradford Naval Operating Base (NOB) in Norfolk, Virginia.  The Veteran's DD 214 also shows that he occupied a general deck position and served on the LST-532.  According to the Naval History and Heritage Command, the LST-532, later renamed Chase County (LST-532), was assigned to the European theater during World War II and participated in the invasion of Normandy in June 1944.  See LST-532, Dictionary of American Fighting Ships, Naval History and Heritage Command (July 12, 2017), https://www.history.navy.mil/research/histories/ship-histories/danfs/l/lst-532.html.  In addition, the appellant submitted a June 2011 article from Occupational and Environmental Medicine indicating that chlorinated solvents were used during the Veteran's period of service in certain occupations, including chemical work, construction work, painting, metal work, and manufacturing.  Laura S. Gold et. al., The Relationship between Multiple Myeloma and Occupational Exposure to Six Chlorinated Solvents, 68 Occup. Environ, Med. 391 (2011).  The article additionally reflects that certain chlorinated solvents were used in naval shipyards.  In light of this evidence, the Board finds that the appellant's contentions regarding the Veteran's in-service exposure to chlorinated solvents are credible and consistent with the conditions and circumstances of his service.  38 C.F.R. § 1154(b).

A review of the Veteran's STRs does not reveal any complaints, treatment, or diagnoses related to multiple myeloma or prostate cancer.  The Veteran's May 1942 enlistment examination indicated that the Veteran was normal in each relevant category of evaluation, and the report stated that no physical defects were present.  Upon the Veteran's entrance into active duty, an October 1943 examination did not note any relevant abnormalities, and it stated that the Veteran was found physically qualified for active duty.  A June 1945 service examination conducted for the purpose of a temporary promotion also failed to document any pertinent abnormalities.  A July 1945 Medical History further stated that no defects were noted, and the Veteran required neither treatment nor hospitalization.  These findings were unchanged in the Veteran's January 1946 separation examination, which reported that the Veteran was physically qualified for release to inactive duty.  

After the Veteran's separation from active duty, a November 1951 quadrennial examination for the Navy Reserve stated that there had been no change since the last report.  No significant abnormalities were noted in any relevant category.  The record shows that the Veteran was later diagnosed with prostate cancer in 1988, and multiple myeloma in 1998.  See treatment records from Dr. J. dated in August and September of 1998.  The Veteran had no definite family history of multiple myeloma.  See September 1998 treatment record from Dr. J.  At the time of the Veteran's multiple myeloma diagnosis, the Veteran had experienced mid-back pain for six months as well as symptoms of fatigue, malaise, and weight loss.  See August 1998 treatment record from Dr. J.  The Veteran also received treatment for a skin rash that had been present for the past ten years.

Regarding the question of nexus, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) in October 2016.  Dr. G., a Board Certified Occupational and Environmental Medicine physician, subsequently provided such an opinion in December 2016.  Dr. G. determined that it was less likely than not that the Veteran's multiple myeloma was etiologically related to his exposure to chlorinated solvents during service.  In the opinion, Dr. G. addressed the June 2011 article from Occupational and Environmental Medicine.  Dr. G. observed that the article was based on a single case-control study performed at the University of Washington (Seattle) that explored the relationship between occupational exposure to six chlorinated solvents and multiple myeloma.  The likelihood of exposure was derived from an assigned job exposure matrix.  Dr. G. noted that it was not possible to ascertain from the study which jobs contributed disproportionate exposure likelihood to selected solvents among the six of interest.  Occupations with likely exposure without delineation of intensity included mechanics and repairers; construction trades; machine operators and tenders; fabricators; assemblers and hand working occupations; handlers; and equipment cleaners and laborers.  

Dr. G. highlighted the finding from the article that "[e]xposure to any of the six chlorinated solvents of interest was associated with a statistically significant increased risk of multiple myeloma (OR (95% CI): 1.5 (1.0 to 2.3)." Among the specific solvents, the highest risk was estimated for trichloroethane (OR 1.8; 95% CI 1.1 to 2.9).  Thus, Dr. G. reasoned that in any exposed individual, the disease-attributable risk would be 33 to 44 percent, that is, less than 50 percent.  Based on this amount of risk, Dr. stated that it was less likely than not that the Veteran's multiple myeloma was attributable to chlorinated solvent exposures.  In addition to the results of this single study, Dr. G. cited to an October 2015 article from Clinical Lymphoma Myeloma and Leukemia, noting that a recent systematic review of various metaanalyses (that pool studies) demonstrated that there was conflicting evidence regarding the existence of a causal association between chlorinated solvents and multiple myeloma.  Dr. G. also found it significant that the International Agency for Research on Cancer, the leading authority on causality for occupational carcinogens, had not yet determined that chlorinated solvents are causally related to multiple myeloma.  

The Board finds that Dr. G.'s opinion is highly probative as he considered the Veteran's medical history, cited to relevant medical literature, and provided a detailed rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the probative evidence of record weighs against finding that the Veteran's multiple myeloma is directly related to his exposure to chlorinated solvents during service.  The evidence of record also fails to show that the Veteran's multiple myeloma was related to any other aspect of service.  In addition, the evidence of record does not show, and the appellant does not contend, that the Veteran's prostate cancer is related to active service.  Thus, the evidence does not show that the causes of the Veteran's death were directly related to active service.

The Board has also considered whether service connection is warranted under the chronic disease presumption.  However, the probative evidence of record reflects that the Veteran's prostate cancer and multiple myeloma did not manifest during service or for many years thereafter.  As such, the criteria for presumptive service connection under 38 C.F.R. § 3.309(a) have not been met.  In addition, no notations of the disease or any characteristic manifestations of prostate cancer and/or multiple myeloma were shown in the STRs.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Consequently, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.  Therefore, entitlement to service connection cannot be established for prostate cancer and/or multiple myeloma under the chronic disease presumption.

The Board notes that the appellant has also asserted that the Veteran was exposed to herbicide agents during service as well as radiation.  See March 2012 Notice of Disagreement.  As discussed above, both multiple myeloma and prostate cancer are diseases presumed to be associated with herbicide exposure.  Multiple myeloma is also disease that is presumptively service-connected for radiation-exposed veterans.

In evaluating this contention, the Board will first determine whether the Veteran may be presumed to have been exposed to herbicide agents during service.  The Veteran's period of service ended before January 9, 1962, and there is no indication from the record that he had service in the Republic of Vietnam, Thailand or other locations where exposure to herbicides may be presumed if certain criteria are met.  Thus, he is not presumed to have been exposed to herbicide agents while in service.  In addition, the appellant has not provided any information as to how the Veteran was exposed to herbicide agents.  Therefore, VA is unable to seek further verification of whether the Veteran had actual exposure to herbicide agents.  Without evidence of in-service exposure to herbicide agents, entitlement to presumptive service connection for prostate cancer or multiple myeloma as a disease associated with exposure to herbicide agents is not warranted.  38 C.F.R. § 3.307(a)(6).  

The Board will next consider whether the Veteran is entitled to service connection as a radiation-exposed veteran on a presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The record does not show that the Veteran's active service falls under any of the categories listed in 38 C.F.R. § 3.309(d)(3) that would allow him to be considered a "radiation-exposed veteran."  Thus, the Veteran may not establish service connection for multiple myeloma on a presumptive basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

However, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if a veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The Board notes that multiple myeloma and prostate cancer are considered radiogenic diseases under 38 C.F.R. § 3.311.  In this regard, the December 2013 letter discussed above requested that the appellant complete a radiation risk activity sheet to potentially obtain evidence with respect to the reported radiation exposure.  However, the appellant did not return the radiation risk worksheet and has not provided any details with respect to the Veteran's reported exposure to herbicide agents or ionizing radiation, including details regarding the circumstances of the radiation exposure or location of exposure.  There is also no record of any activity that would involve exposure to ionizing radiation.  Moreover, the record does not reflect that the Veteran claimed exposure to ionizing radiation during his lifetime.  Under these circumstances, the special development procedures of 38 C.F.R. § 3.311 cannot be conducted and a referral of this case to the Under Secretary of Benefits is not required.

The Board acknowledges the appellant's contentions that the Veteran's multiple myeloma was related to service.  However, the Board finds the appellant's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of multiple myeloma is not something that can be determined by mere observation.  Nor is this question simple.  While the appellant is competent to report that the Veteran experienced symptoms such as skin rashes and back pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the appellant's statements as to how the Veteran's multiple myeloma began or was caused are not competent evidence as to a nexus.

For the reasons set forth above, the Board finds that the most probative evidence weighs against finding that any of the Veteran's causes of death manifested during active service, was directly caused by active service, or manifested within one year of separation from active service.  Thus, entitlement to service connection for the cause of the Veteran's death is denied.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


